           Case 2:17-cv-02410-DB Document 28 Filed 10/15/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CHARLES A. DALE,                                 No. 2:17-cv-2410 DB
12                        Plaintiff,
13              v.                                        ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,
15

16                        Defendant.
17

18            Plaintiff brought this action seeking judicial review of a final administrative decision

19   denying an application for Disability Insurance Benefits under Title II of the Social Security Act.

20   By order filed March 4, 2019, plaintiff’s motion for summary judgment was granted, the decision

21   of the Commissioner was reversed, and the case was remanded for further proceedings. 1 (ECF

22   No. 21.)

23            On June 17, 2020, counsel for plaintiff filed a motion for an award of attorney’s fees

24   pursuant to 42 U.S.C. § 406(b). (ECF No. 26.) At the outset of the representation, plaintiff and

25   plaintiff’s counsel entered into a contingent-fee agreement. (ECF No. 26-1.) Pursuant to that

26   agreement plaintiff’s counsel now seeks attorney’s fees in the amount of $15,000, which

27
     1Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 3 & 9.)
                                                    1
            Case 2:17-cv-02410-DB Document 28 Filed 10/15/20 Page 2 of 4


 1   represents less than 25% of the retroactive disability benefits received by plaintiff on remand.
 2   (ECF No. 26 at 1; ECF No. 26-3 at 6.) Defendant took “no position” on the motion for attorney’s
 3   fees. (ECF No. 27 at 2.)
 4            Attorneys are entitled to fees for cases in which they have successfully represented social
 5   security claimants.
 6                   Whenever a court renders a judgment favorable to a claimant under
                     this subchapter who was represented before the court by an attorney,
 7                   the court may determine and allow as part of its judgment a
                     reasonable fee for such representation, not in excess of 25 percent of
 8                   the total of the past-due benefits to which the claimant is entitled by
                     reason of such judgment, and the Commissioner of Social Security
 9                   may . . . certify the amount of such fee for payment to such attorney
                     out of, and not in addition to, the amount of such past-due benefits.
10

11   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42
12   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing
13   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)
14   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). Although an attorney fee
15   award pursuant to 42 U.S.C. § 406(b) is not paid by the government, the Commissioner has
16   standing to challenge the award. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d 324,
17   328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee
18   awards under § 406(b) is to provide adequate incentive to attorneys for representing claimants
19   while ensuring that the usually meager disability benefits received are not greatly depleted.
20   Cotter v. Bowen, 879 F.2d 359, 365 (8th Cir. 1989).
21            The 25% statutory maximum fee is not an automatic entitlement, and the court must
22   ensure that the fee actually requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“[Section]
23   406(b) does not displace contingent-fee agreements within the statutory ceiling; instead, § 406(b)
24   instructs courts to review for reasonableness fees yielded by those agreements.”). “Within the 25
25   percent boundary . . . the attorney for the successful claimant must show that the fee sought is
26   reasonable for the services rendered.” Id. at 807. “[A] district court charged with determining a
27   reasonable fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee
28   ////
                                                        2
        Case 2:17-cv-02410-DB Document 28 Filed 10/15/20 Page 3 of 4


 1   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”
 2   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793 & 808).
 3          The Supreme Court has identified five factors that may be considered in determining
 4   whether a fee award under a contingent-fee arrangement is unreasonable and therefore subject to
 5   reduction by the court: (1) the character of the representation; (2) the results achieved by the
 6   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the
 7   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the
 8   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and
 9   counsel’s regular hourly billing charge for noncontingent cases. Crawford, 586 F.3d at 1151-52
10   (citing Gisbrecht, 535 U.S. at 808). Below, the court will consider these factors in assessing
11   whether the fee requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.
12          Here, there is no indication that a reduction of fees is warranted due to any substandard
13   performance by counsel. Rather, plaintiff’s counsel is an experienced attorney who secured a
14   successful result for plaintiff. There is also no evidence that plaintiff’s counsel engaged in any
15   dilatory conduct resulting in excessive delay. The court finds that the $15,000 fee based on 25.44
16   hours of attorney time, which represents less than 25% of the past-due benefits paid to plaintiff, is
17   not excessive in relation to the benefits awarded. In making this determination, the court
18   recognizes the contingent fee nature of this case and counsel’s assumption of the risk of going
19   uncompensated in agreeing to represent plaintiff on such terms. See Hearn v. Barnhart, 262 F.
20   Supp.2d 1033, 1037 (N.D. Cal. 2003). Counsel has also submitted a billing statement in support
21   of the motion. (ECF No. 26-4 at 1-4.)
22          Accordingly, for the reasons stated above, the court concludes that the fees sought by
23   counsel pursuant to § 406(b) are reasonable. See generally Azevedo v. Commissioner of Social
24   Security, No. 1:11-cv-1341 AWI SAB, 2013 WL 6086666, at *2 (E.D. Cal. Nov. 19, 2013)
25   (granting petition pursuant to 406(b) for $17,893.75 in attorney’s fees); Coulter v. Commissioner
26   of Social Security, No. 1:10-cv-1937 AWI JLT, 2013 WL 5969674, at *2 (E.D. Cal. Nov. 8,
27   2013) (recommending award of $15,084.23 in attorney’s fees pursuant to 406(b)); Taylor v.
28   Astrue, No. 1:06-cv-00957-SMS, 2011 WL 836740, at *2 (E.D. Cal. Mar. 4, 2011) (granting
                                                        3
         Case 2:17-cv-02410-DB Document 28 Filed 10/15/20 Page 4 of 4


 1   petition pursuant to 406(b) for $20,960 in attorneys’ fees); Jamieson v. Astrue, No. 1:09cv0490
 2   LJO DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (recommending award of $34,500 in
 3   attorney fees pursuant to 406(b)).
 4           An award of § 406(b) fees is, however, normally offset by any prior award of attorney’s
 5   fees granted under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535
 6   U.S. at 796. Here, plaintiff’s counsel was previously awarded $4,600 in EAJA fees and the award
 7   under § 406(b) must be offset by that amount. (ECF No. 25.)
 8           Accordingly, IT IS HEREBY ORDERED that:
 9           1. Plaintiff’s June 17, 2020 motion for attorney fees under 42 U.S.C. § 406(b), (ECF No.
10   26), is granted;
11           2. Counsel for plaintiff is awarded $15,000 in attorney fees under § 406(b). The
12   Commissioner is directed to pay the fee forthwith and remit to plaintiff the remainder any
13   withheld benefits; and
14           3. Upon receipt of the $15,000 in attorney fees pursuant to § 406(b), counsel shall
15   reimburse plaintiff in the amount of $4,600 previously paid by the government under the EAJA.
16   Dated: October 14, 2020
17

18

19

20

21

22   DLB:6
     DB\orders\orders.soc sec\dale2410.406(b).ord
23

24

25

26

27

28
                                                       4
